IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00040-CV

MATTHEW MARK HESLEP,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2008-1531-C1


                           MEMORANDUM OPINION


       Appellant, Matthew Mark Heslep, appeals from an “Order to Withdraw Funds”

signed by the trial court on August 24, 2018. By letter dated February 22, 2019, the Clerk

of this Court notified appellant that the appeal is subject to dismissal because the original

filing fee had not been paid and warned appellant that the Court would dismiss the

appeal unless, within ten days from the date of the letter, appellant paid the filing fee or

obtained indigent status for the purpose of appeal. Ten days have passed, and appellant
has not paid the filing fee for this appeal or obtained indigent status. Accordingly, we

hereby dismiss this appeal. See TEX. R. APP. P. 42.3(c).




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 13, 2019
[CV06]




Heslep v. State                                                                   Page 2